Citation Nr: 0410979	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for lumbar spine, post-
operative L5 herniated nucleus pulposus, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 1995.

The instant appeal arose from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Boise, Idaho, which denied a claim for an increased rating for 
lumbar spine, post-operative L5 herniated nucleus pulposus.  The 
Board of Veterans' Appeals (Board) notes that in May 2002 the 
veteran withdrew his request for a personal hearing before a 
Veterans Law Judge sitting at the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

The veteran asserts that his service-connected back disorder 
warrants a higher disability rating.  His lumbar spine disorder, 
post-operative L5 herniated nucleus pulposus, is currently rated 
under Diagnostic Code 5293.  

There have been significant changes in the regulations pertaining 
to back disorders during the pendency of this appeal.  Under the 
old regulations, Diagnostic Code 5293 applied to intervertebral 
disc syndrome (IVDS).  Effective September 23, 2002, the criteria 
for evaluating IVDS were amended.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); see 67 Fed. Reg. 54345 (Aug. 22, 2002).  The 
Board notes that the RO applied these new regulations in the 
September 10, 2003, Supplemental Statement of the Case.

However, following the issuance of that Supplemental Statement of 
the Case, effective September 26, 2003, the entire section of the 
rating schedule that addresses disabilities of the spine was 
revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

The veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective date 
of the new criteria, but new criteria can only be applied for the 
period beginning on the effective date of the new criteria.  
VAOPGCPREC 3-2000 (Apr. 10, 2000) (65 Fed. Reg. 33,422 (2000)).  
Here, the RO has not had the opportunity to address the potential 
application of the most recently revised rating criteria.  Under 
the circumstances of this case, there is potential prejudice to 
the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board is also of the opinion that a VA examination is required 
to address the new rating criteria as well as to address the 
effect of his low back disability on his employability.  Recent 
statements from the veteran indicate that he lost his job in April 
2002.  Finally, a VA examination is also necessary in order to 
address the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) (examination report must account for functional loss due to 
pain).

The veteran reported in written statements dated in May 2000, 
October 2001, January 2002, and May 2003 that he received 
treatment for his back from VA and private medical providers.  
However, not all of the records he mentioned have been associated 
with the claims folder.  Accordingly, remand is required in this 
case to attempt to obtain complete medical records.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any other applicable legal 
precedent is completed.  In particular, the veteran and his 
representative should be notified that he should provide any 
evidence in his possession that is pertinent to his claim on 
appeal.

2.  The RO should attempt to obtain VA treatment records from the 
Boise, Idaho, VAMC, including an April 17, 2000, emergency room 
visit; an April 28, 2000, appointment; an MRI taken between July 
and October 2001; and any treatment referable to the low back 
developed from May 2003 to the present.

3.  The RO should contact the veteran and request that he provide 
the RO with signed releases, with adequate identifying information 
where necessary, (VA Forms 21-4142) for:

(i) local chiropractors visited for alternate treatment for his 
back, including treatment records dated between March and May 
2000;
(ii) Dr. Wendy Siegersma, including treatment records dated on or 
about April 19, 2000, 
(iii) an MRI report from MRI of Idaho dated on or about April 20, 
2000;
(iv) Dr. D. Peter Reedy, 999 North Curtis Rd., Suite 307, Boise, 
Idaho 83706, including treatment from July to October 2001 with 
myelogram, X-ray and CT scan reports ordered by Dr. Reedy and 
dated during this period; and 
(v) Mountain Land Rehabilitation of Idaho, including treatment 
records from November 2001 to January 2002.

After the necessary authorizations have been obtained, the RO 
should document attempts to obtain copies of all pertinent 
records.

4.  Thereafter, the veteran should be afforded a VA examination by 
a physician with appropriate expertise to determine the current 
extent and severity of all symptoms and impairment from the 
service-connected low back disorder.  The claims folder must be 
made available to and reviewed by the examiner.  The examiner 
should describe all symptomatology due to the veteran's service-
connected low back disability.  Any indicated studies, including 
an X-ray study and range of motion testing in degrees, should be 
performed.  In reporting the results of range of motion testing, 
the examiner should specifically identify any excursion of motion 
accompanied by pain.  The physician should be requested to 
identify any objective evidence of pain and to assess the extent 
of any pain.  The examiner should specifically address whether 
there is ankylosis and whether IVDS is manifested by little 
intermittent relief, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc.  The extent of any incoordination, 
weakened movement and excess fatigability on use should be 
described.  To the extent possible the functional impairment due 
to incoordination, weakened movement and excess fatigability 
should be assessed in terms of additional degrees of limitation of 
motion.  The examiner should also express an opinion concerning 
whether there would be additional limits on functional ability on 
repeated use or during flare-ups; and, if feasible, express this 
in terms of additional degrees of limitation of motion on repeated 
use or during flare-ups.  If this is not feasible, the examiner 
should so state.  The examiner should specifically identify any 
evidence of neurologic manifestations due to the service-connected 
disability.  The examiner should assess the frequency and duration 
(total duration in terms of weeks per year) of any incapacitating 
episodes (episodes requiring bed rest prescribed by a physician 
and treatment by a physician).  The examiner should also provide 
an opinion concerning the impact of the veteran's service-
connected low back disability on his ability to work.  The 
rationale for all opinions expressed should also be provided.  

5.  Then, the RO should readjudicate the claim for an increased 
rating for the service-connected lumbar spine, post-operative L5 
herniated nucleus pulposus, to include consideration of the new 
regulatory criteria for evaluating disorders of the spine, and, if 
appropriate, a total rating based upon individual unemployability.  
If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue an SSOC and afford the veteran 
and his representative an appropriate opportunity to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).





